Citation Nr: 1411950	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to the benefits sought.

In December 2010, the Board remanded the left and right knee disability claims for a VA examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board characterized the low back disability claim as one of secondary service connection, and remanded for further development consistent with the resolution of the direct service connection claims.  In May 2012, the Board again remanded the claims because the February 2011 VA joints examination was inadequate for adjudication purposes.  The Board directed the RO to provide the Veteran with an additional VA examination of the knees and spine, and directed the examiner to address specific questions as to each of the Veteran's claimed disabilities.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's preexisting left knee injury was aggravated by service.  

2.  The Veteran is presumed sound on entry into service with regard to his right knee; a right knee disability first manifested on active duty and has persisted since that time. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

2.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

II. Analysis

The Veteran seeks service connection for left and right knee disabilities. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Veteran's entrance examination report noted a history of a left knee injury, but there was no notation or report of any right knee problems.  At the Veteran's separation physical, the examiner reported no left or right knee abnormalities or complaints.

The Veteran's service treatment records did not contain any complaints of, or treatment for, left or right knee injuries or conditions.  However, given that there are only two medical treatment notes of record for the Veteran's entire two-year period on active duty, the medical records appear to be incomplete.  In addition, there are no service personnel records in the Veteran's file.

The Veteran has asserted that his left knee disability was aggravated by service and that his right knee disability began in service during basic training.  

The Veteran reported that, within one month of induction into the Army, he was placed on profile for a left knee condition and was reassigned from infantryman to clerk-typist.  He was the only soldier from his unit who did not go to Vietnam due to this condition, and was told that his knee condition prevented his deployment overseas.  The Veteran underwent a left knee orthoscopic procedure in or around 1975, and additional knee surgeries thereafter.  These symptoms have continued to the present.

In an August 2008 written statement, the Veteran's wife reported that ever since she has known him the Veteran has continuously experienced knee problems and his knee conditions have worsened over time.  The Veteran told her that both of his knees had become swollen during basic training, and that the swelling was so severe that it caused him to be placed on profile and serve his duty stateside. 

In a letter received in March 2012, the Veteran's friend, A.M., who had been in basic training with him, recalled that both of the Veteran's knees became very swollen during training drills.  Although the Veteran and his friend were both in an infantry division, the Veteran's military occupational specialty (MOS) was changed to clerk-typist and he was the only member of the squad who was not sent to Vietnam due to his physical condition. 

In a March 2008 letter, the Veteran's physician, Dr. L.E., stated that the Veteran had a long history of arthritis, and that his condition had worsened in part due to his military history.  The physician opined that "the continuation of his osteoarthritis is representative of his military history."

The Veteran underwent a VA joints examination in February 2011 by a nurse practitioner.  She diagnosed the Veteran with mild to moderate degenerative joint disease (DJD) of both knees, with bilateral knee pain.  She noted that the Veteran's enlistment examination indicated a history of a prior left knee injury with effusion in 1967, but with a good range of motion and no laxity, effusion, or crepitation.  Her opinion as to whether it was at least as likely as not that the Veteran's left and right knee disabilities were caused by or aggravated by service was, at best, confusing.  

After the Board remanded the case, the Veteran underwent another VA examination in July 2012; this time by a physician's assistant.  The examiner reported diagnoses of a torn right meniscus and DJD of both knees.  

As to the left knee disability, the examiner did not follow the remand instructions and did not provide an opinion as to whether the Veteran's preexisting injury was aggravated by service.  Instead, the examiner opined that it was less likely than not that the left knee disability was caused by an in-service injury, event or illness.  He based his opinion on the silent service treatment records and the lack of medical records documenting the Veteran's disability prior to 2004.  His opinion failed to address any of the lay evidence submitted by the Veteran, his wife, or his friend.  The examiner stated that the private medical opinion by Dr. L.E. was without merit because "being in the military by itself does not predispose you to arthritis."

As to the right knee disability, the examiner opined that it was less likely than not related to service but, in doing so, completely ignored the lay evidence provided by the Veteran, his wife, and A.M., and did not mention the private medical opinion.  The examiner concluded that the Veteran's right knee disability was likely related to a post-service motor vehicle accident. 

The Veteran has provided competent and credible lay evidence demonstrating that his left knee disability was aggravated by service and that his right knee disability began in service during basic training and has persisted since then.  Statements from the Veteran's wife, who has known him since shortly after he was discharged, and from his friend, who completed basic training with him and observed his symptoms firsthand, both corroborate the Veteran's statements.  

The Veteran's DD-214 reflects that his MOS at discharge was clerk typist, consistent with all of the lay statements of record.  

Further details concerning the change in MOS shortly after basic training cannot be corroborated, since the Veteran's service personnel records are not associated with his file, and there is no indication that the RO made any attempt to retrieve them.  

Other than the Veteran's entrance and separation examination reports, the only service treatment records available from the Veteran's two-year period of active service are an optometry clinic note and a single reference to an upper respiratory infection.  The Veteran's medical records appear to be incomplete. 

Two previous remands from the Board to obtain adequate VA examination opinions that sufficiently address both left and right knee disabilities have proved fruitless.  The examiners, a nurse practitioner and physician's assistant, did not answer the specific questions asked.  Most significantly, they ignored critical lay evidence of record. 

The private medical opinion relating the Veteran's current disabilities to service did not provide supporting details or explanation, and is insufficient to decide the claim if standing alone.  However, when combined with all the other evidence of record, including unrefuted lay statements from multiple individuals that are internally consistent as well as consistent with each other, the totality of the evidence supports a finding that the Veteran's left knee disability was aggravated by service, and that his right knee disability was incurred in service.   In any event, there is clearly not a preponderance of evidence against either claim.

Service connection for left and right knee disabilities is warranted.  
  

ORDER

Service connection for a left knee disability is granted. 

Service connection for a right knee disability is granted.


REMAND

The Veteran claims that his current low back disability was caused by his lower extremity service connected disabilities (pes planus, left and right knee disabilities).  The Veteran does not assert, nor is there any evidence of record demonstrating, that his back disability was incurred in service.

The Board previously remanded this issue as a secondary service connection claim.  It could not be resolved until all issues of service connection involving the lower extremities were resolved.  

On remand, the Veteran was afforded a VA spine examination in July 2012.  The examiner noted a diagnosis of lumbar stenosis from 2001.  X-rays of the spine, interpreted by the Chief of Radiology, showed moderately advanced degenerative changes in all levels consistent with age, and spondylo-arthrosis from L1 to S1 that was greatest at L4 to L5 and L5 to S1. 

While the examiner, a physician's assistant, assessed the severity of the Veteran's condition, he did not provide an opinion as to whether the current low back disability was proximately due to, or aggravated by, the Veteran's service-connected pes planus and claimed knee disabilities.  Such opinion must be obtained on remand. 

The RO must also ask the Veteran to clarify whether he wants a Board hearing on the issue of service connection for a low back disability, because it is unclear from the record whether he was ever informed of his right to a Board hearing.  

Accordingly, the case is REMANDED for the following:

1.  Obtain any pertinent, outstanding VA treatment records and associate them with the claim file.   

2.  Provide the Veteran the opportunity to either submit, or to authorize VA to obtain on his behalf, any outstanding private treatment records pertaining to his low back disability.

3.  Then, provide the Veteran a VA examination by a physician.

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they are available to the examiner for review.

The examiner must provide an opinion as to BOTH of the following:

A) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability was proximately due to, or the result of, a service-connected disability, to include pes planus and left and right knee disabilities. 

B) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability was aggravated by a service-connected disability, to include pes planus and left and right knee disabilities. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability, as contrasted to a temporary worsening of symptoms. 

The potential roles of nonservice factors (e.g. the Veteran's age and his two post-service motor vehicle accidents) must be discussed in the opinions. 

The examination report must include a complete explanation for all opinions expressed. 

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  Then, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case.  Obtain clarification from the Veteran as to whether he wants a Board hearing  and then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


